DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 respectively of U.S. Patent No. 11/035,340. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The application claims are broader than patent claims 

For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 1
A fluidic turbine comprising: 
a hub that rotates about a center axis of rotation, aligned to a main shaft; and
 a fluidic structure configured to be mounted onto the hub of a primary turbine that contributes torque to the main shaft through increasing at least one of lift and drag, 
wherein the fluidic structure includes two or more curved fluidic elements that extend from an upstream tip that aligns to the center axis of rotation, to a downstream end at a radial position away from the center axis, and rotates about the center axis to contribute torque to the primary turbine; and,
 wherein the two or more curved fluidic elements contain chord sections that are wider at an upstream position relative to a downstream position; 
wherein the upstream tip of the fluidic structure contains a sensor and and associated data system for determining environmental and turbine conditions, wherein data from the sensor and the sensor computing device is transmitted to a supervisory control and data acquisition system of the primary turbine.
A fluidic turbine comprising: 
a hub that rotates about a center axis of rotation, aligned to a main shaft; and
 a fluidic structure configured to be mounted onto the hub of a primary turbine that contributes torque to the main shaft through increasing at least one of lift and drag; 
wherein the fluidic structure includes two or more curved fluidic elements that extend from an upstream tip that aligns to the center axis of rotation, to a downstream end at a radial position away from the center axis, and rotates about the center axis to contribute torque to the primary turbine; and 
wherein the upstream tip of the fluidic structure contains a sensor for determining environmental and turbine conditions, wherein data from the sensor is transmitted to a supervisory control and data acquisition system of the primary turbine.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
	For dependent claim 2, the limitations are contained in patent claim 2.
Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/035,340 B2 in view of Vyas (US 2009/0099702 A1).
Regarding claims 3, patent claim 1, recites all the claimed limitations application claim 1 but fails to disclose the fluidic turbine is installed on a first wind turbine at a wind turbine farm having a plurality of other wind turbines, and at least one of the other wind turbines has a corresponding second fluidic turbine installed and the second fluidic turbine is substantially waked of the first fluidic turbine.
However, Vyas teaches a wind farm comprising a plurality of first wind turbines (12) and a plurality of other wind turbines (14) (paras. 0031-0033, Figs. 1-3), and at least one of the other plurality of wind turbines (12) is substantially waked of the at least one of the first plurality of wind turbines (14) (paras. 0031-0033, Figs. 1-3).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to install the fluidic turbine of application claim 1 in a wind farm comprising a first wind turbine and a plurality of other wind turbines as taught by Vyas  in order to generate electrical energy on a big scale.
Regarding claims 4, Patent claim 1 as modified by Vyas recites all the claimed limitations as stated above in claims 3. Patent claim 1 as modified by Vyas further teaches at the wind turbine farm, the first wind turbine and the plurality of other wind turbines are positioned proximate to one another such that a geographic density of wind turbines at the wind turbine farm is greater relative to a reference wind turbine farm that does not incorporate any fluidic turbines similar to the fluidic turbine (Vyas, Fig. 1).

Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/035,340 B2 in view of Badcock (US 2013/0052011 A1).
Regarding claim 7,  Patent claim 1 recites all the claimed limitations as stated above in claim 1. Patent claim 1 fails to disclose the fluidic turbine is installed on a first wind turbine at a tidal turbine farm having a plurality of other turbines.
However, Badcock teaches a warning system for using in a tidal farm comprising a first tidal turbine (34) and a plurality of other turbines (36), with a corresponding second fluidic turbine substantially waked of the first fluidic turbine for generating electricity  from water current (para. 0059, Figs. 5 and 8). Badcock further the system could be used in a wind turbine farm (0069).
It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Badcock by using the fluidic turbine of Obrecht in a tidal farm comprising as taught by Badcock in order to produce electrical energy from water current.
Regarding claim 8, Patent claim 1 as modified by Badcock teaches all the claimed limitations as stated above in claims 1 above. Patent claim 1 as modified by Badcock further teaches at least one turbine of the plurality of the other tidal turbines has a corresponding second fluidic turbine installed and the second fluidic turbine is substantially waked of the first fluidic turbine (Badcock, para. 0059, Figs. 5 and 8).
Regarding claim 9, Patent claim 1 as modified by Badcock teaches all the claimed limitations as stated above in claims 1 above. Patent claim 1 as modified by Badcock further teaches further teaches at the tidal turbine farm, the first tidal turbine and the plurality of other tidal turbines are positioned proximate to one another such that a geographic density of tidal turbines at the tidal turbine farm is greater relative to a reference tidal turbine farm that does not incorporate any fluidic turbines similar to the fluidic turbine (Badcock, para. 0059, Figs. 5 and 8).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“data acquisition” in claims 1-2 and 11-12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the environmental and turbine specific data" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Further it is unclear if "the environmental and turbine specific data" is referring to “environmental and turbine conditions” in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrecht et al. (US 2013/0121841 A1) hereinafter Obrecht in view of Xiongzhe et al. (US 2013/0297085 A1) hereinafter Xiongzhe.
Regarding claim 1, Obrecht teaches a fluidic turbine comprising:
a hub (20) that rotates about a center axis (30), aligned to a main shaft (Figs. 2-4, para. 0022); and 
a fluidic structure (28) (Figs. 2-4; para. 0022) configured to be mounted onto the hub of a primary turbine (12) that contributes torque (paras. 0003, 0045) to the main shaft of the primary turbine through increasing at least one of lift and drag (para. 0022);
wherein the fluidic structure includes one or two curves fluidic elements (40) that extends from an upstream tip (51) (Fig. 4) that is aligned to the center axis of rotation to a downstream end (at 62) (Fig. 4)  at a radial position away from the from the center axis (Fig. 4), and rotates and about the center axis to contribute torque the primary turbine (Fig. 4, paras. 0003, 0044-0045).
Obrecht fails to teach the upstream tip of the fluidic structure contains a sensor for determining environmental and turbine conditions, wherein data from the sensor is transmitted to a supervisory control and data acquisition system of the primary turbine.
However, Xiongzhe teaches a wind turbine comprising a hub (26) that rotates about a center axis of rotation (36) (Fig. 1). Xiongzhe further teaches a controller system (40) comprising a sensor (44) located at the tip of the hub (26) for determining environmental and turbine conditions (para. 0016-0042), wherein the data from the sensor is transmitted to a supervisory control and data acquisition system  of the wind turbine data from the sensor is transmitted to a controller (42) of a controller system (40) of the wind turbine (para. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fluidic turbine by including a controller system with the sensor as taught by Xiongzhe in order to determine wind condition around the wind turbine. Since the sensor in Xiongzhe is located at the upstream tip of the hub and the fluidic structure in Obrecht covers the hub, the combination would disclose the sensor at the upstream tip of the fluidic structure.
Regarding claim 2, Obrecht as modified by Xiongzhe teaches all the claimed limitations as stated above in claim 1. Obrecht as modified by Xiongzhe further teaches when the curved elements contained associated loads (92, 68) (para. 0033; Fig. 3) and the load cells generate load data associated with the curved fluidic elements (0033-0034), and wherein the supervisory control and data acquisition system is configured to correct and adapt for inaccuracies in the environmental and turbine specific data based on the load data (para. 0034 recites: Alternatively, performance module 102 calculates a component loading based on the sensed wind condition and determines a loading error between a predefined component loading and the calculated component loading).
Regarding claim 11, Obrecht teaches a method comprising:
 providing a fluidic turbine having a hub (20) that rotates about a center axis (30) of rotation, aligned to a main shaft (Figs. 2-4, para. 0022); and 
a fluidic structure (28) (Figs. 2-4; para. 0022)  configured to be mounted onto the hub of a primary turbine (12) that contributes torque to the main shaft through increasing at least one of lift and drag (paras. 0003, 0045), the fluidic structure includes two or more curved fluidic elements (40) that extend from an upstream tip (51) that aligns to the center axis of rotation, to a downstream end (at 62) (Fig. 4) at a radial position away from the center axis, and rotates about the center axis to contribute torque to the primary turbine (Fig. 4, paras. 0003, 0044-0045).
Obrecht fails to teach transmitting, to a supervisory control and data acquisition system of the primary turbine, data from a sensor positioned at or proximate to an upstream tip of the fluidic structure for determining environmental and turbine conditions.
However, Xiongzhe teaches a wind turbine comprising a hub (26) that rotates about a center axis of rotation (36) (Fig. 1). Xiongzhe further teaches a sensor (44) located at the tip of the hub (26) for determining environmental and turbine conditions (para. 0016-0042), wherein the data from the sensor is transmitted to a supervisory control and data acquisition system  of the wind turbine (data from the sensor is transmitted to a controller (42) of a controller system (40) of the wind turbine)(para. 0016). In Xiongzhe, the sensor (44) is part of the controller system (40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fluidic turbine by providing the controller with the sensor as taught by Xiongzhe in order to determine wind conditions around the wind turbine. 
Regarding claim 12, Obrecht as modified by Xiongzhe teaches all the claimed limitations as stated above in claim 11. Obrecht as modified by Xiongzhe further teaches when the curved elements contained associated loads (92, 68) (Xiongzhe para. 0033; Fig. 3) and the load cells generate load data associated with the curved fluidic elements (Xiongzhe, paras. 0033-0034), and wherein the supervisory control and data acquisition system is configured to correct and adapt for inaccuracies in the environmental and turbine specific data based on the load data (para. 0034 recites: Alternatively, performance module 102 calculates a component loading based on the sensed wind condition and determines a loading error between a predefined component loading and the calculated component loading).
Claim(s) 3-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrecht in view of Xiongzhe as applied to claims 1 and 11 respectively above, and further in view of Vyas et al. (US 2009/0099702 A1) hereinafter Vyas.
Regarding claims 3 and 13, Obrecht as modified by Xiongzhe teaches all the claimed limitations as stated above in claims 1 and 11. Obrecht as modified by Xiongzhe fails to disclose the fluidic turbine is installed on a first wind turbine at a wind turbine farm having a plurality of other wind turbines, and at least one of the other wind turbines has a corresponding second fluidic turbine installed and the second fluidic turbine is substantially waked of the first fluidic turbine.
However, Vyas teaches a wind farm comprising a plurality of first wind turbines (12) and a plurality of other wind turbines (14) (paras. 0031-0033, Figs. 1-3), and at least one of the other plurality of wind turbines (12) is substantially waked of the at least one of the first plurality of wind turbines (14) (paras. 0031-0033, Figs. 1-3).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to install the fluidic turbine in a wind farm comprising a first wind turbine and a plurality of other wind turbines as taught by Vyas  in order to generate electrical energy on a big scale.
Regarding claims 4 and 14, Obrecht as modified by Xiongzhe and Vyas teaches all the claimed limitations as stated above in claims 3 and 13 above. Obrecht as modified by Xiongzhe and Vyas further teaches at the wind turbine farm, the first wind turbine and the plurality of other wind turbines are positioned proximate to one another such that a geographic density of wind turbines at the wind turbine farm is greater relative to a reference wind turbine farm that does not incorporate any fluidic turbines similar to the fluidic turbine (Vyas, Fig. 1).
Regarding claims 5 and 15, Obrecht as modified by Xiongzhe and Vyas teaches all the claimed limitations as stated above in claims 3 and 13 above. Obrecht as modified by Xiongzhe and Vyas further teaches the first wind turbine includes at least one pitchable rotor blade (rotor blades 18 and 28 in Obrecht and Xiongzhe respectively and the rotor blades in Vyas are pitchable blades) that is controlled to impart a yaw misalignment with incident wind such that a downstream wake from the first wind turbine is imparted away from a downstream wind turbine of the plurality of the other wind turbines (Vyas, para. 0035).
Regarding claims 6 and 16, Obrecht as modified by Xiongzhe and Vyas teaches all the claimed limitations as stated above in claims 3 and 13 above. Obrecht as modified by Xiongzhe and Vyas further teaches the first wind turbine includes at least one pitchable rotor blade (rotor blades 18 and 28 in Obrecht and Xiongzhe respectively and the rotor blades in Vyas are pitchable blades)  that is controlled to actuate to a variable blade pitch angle based at least on an incident wind speed, the variable blade pitch angle adapted to reduce an overall aeroacoustic noise produced by the at least one pitchable rotor blade by reducing a blade pitch at a tip of the at least one pitchable rotor blade (Xiongzhe, paras. 0015-0016 and 0030).
Claim(s) 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrecht in view of Xiongzhe as applied to claims 1 and 11 respectively above, and further in view of Badcock (US 2013/0052011 A1).
Regarding claims 7 and 17, Obrecht as modified by Xiongzhe teaches all the claimed limitations as stated above in claims 1 and 11. Obrecht as modified by Xiongzhe fails to disclose the fluidic turbine is installed on a first wind turbine at a tidal turbine farm having a plurality of other turbines.
However, Badcock teaches a warning system for using in a tidal farm comprising a first tidal turbine (34) and a plurality of other turbines (36), with a corresponding second fluidic turbine substantially waked of the first fluidic turbine for generating electricity  from water current (para. 0059, Figs. 5 and 8). Badcock further the system could be used in a wind turbine farm (0069).
It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Badcock by using the fluidic turbine of Obrecht in a tidal farm comprising as taught by Badcock in order to produce electrical energy from water current.
Regarding claims 8 and 18, Obrecht as modified by Xiongzhe and Badcock teaches all the claimed limitations as stated above in claims 7 and 17 above. Obrecht as modified by Xiongzhe and Badcock further teaches at least one turbine of the plurality of the other tidal turbines has a corresponding second fluidic turbine installed and the second fluidic turbine is substantially waked of the first fluidic turbine (Badcock, para. 0059, Figs. 5 and 8).
Regarding claims 9 and 19, Obrecht as modified by Xiongzhe and Badcock teaches all the claimed limitations as stated above in claims 7 and 17 above. Obrecht as modified by Xiongzhe and Badcock further teaches at the tidal turbine farm, the first tidal turbine and the plurality of other tidal turbines are positioned proximate to one another such that a geographic density of tidal turbines at the tidal turbine farm is greater relative to a reference tidal turbine farm that does not incorporate any fluidic turbines similar to the fluidic turbine (Badcock, para. 0059, Figs. 5 and 8).
Regarding claims 10 and 20, Obrecht as modified by Xiongzhe and Badcock teaches all the claimed limitations as stated above in claims 7 and 17 above. Obrecht as modified by Xiongzhe and Badcock further teaches the first tidal turbine includes at least one pitchable rotor blade (rotor blades 18 and 28 in Obrecht and Xiongzhe respectively are pitchable blades) that is controlled to impart a yaw misalignment with incident tidal flow such that a downstream wake from the first tidal turbine is imparted away from a downstream tidal turbine of the plurality of the other tidal turbines, or wherein the first tidal turbine includes at least one pitchable rotor blade rotor blades 18 and 28 in Obrecht and Xiongzhe respectively are pitchable blades) that is controlled to actuate to a variable blade pitch angle (Xiongzhe, paras. 0015-0016 and 0030) based at least on an incident tidal flow velocity, the variable blade pitch angle adapted to reduce an overall vibration signature produced by the at least one pitchable rotor blade by reducing a blade pitch at a tip of the at least one pitchable rotor blade (Xiongzhe, paras. 0015-0016 and 0030).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0051916 A1 discloses a fluidic turbine comprising a fluidic structure mounted onto a hub.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745